            Case 1:19-cv-02558-LDH-ST Document 1-1 Filed 05/01/19 PageOffice
                                                                       1 of 2Hours (Central
                                                                              PageID   #: 10Time)
                                                                                                                       Monday-Thursday: 8am-8pm
                                                                                                                           Friday: 8am-5pm
3451 Harry S Truman Blvd.                                                                                                    Saturday: 7am-11am
Saint Charles, MO 63301-4047                                                                                                       Sunday: Closed
CURRENT CREDITOR: Citibank, N.A.
                                                                                                                           PHONE: 877-288-0504
ACCOUNT NUMBER: XXXXXXXXXXXX801 0
NEW BALANCE: $3,690.81
                                                                                                                                   DATE: 51312018
MINIMUM PAYMENT DUE: $381.00
REFERENCE NUMBER..      47 53

                                                                      DEBT VALIDATION NOTICE

Our client, the current creditor referenced above, has placed the above THE HOME DEPOT account with our organization
for collections.

Unless you notify our office within thirty (30) days after receiving this notice that you dispute the validity of this debt or any
portion thereof, this office will assume this debt is valid. lf you notify this office in writing within thirty (30) days from receiving
this notice that you dispute the validity of this debt or any portion thereof, this office will obtain verification of the debt or
obtain a copy of a judgment and mail you a copy of such judgment or verification. lf you request of this office in writing within
thirty (30) days after receiving this notice, this office will provide you with the name and address of the original creditor, if
different from the current creditor.

As of the date of this letter, the balance due is $3,690.81 . On the date you make a payment, the balance due may be greater
because of interest or other charges. lf an adjustment is necessary after we receive payment, we will attempt to contact you.

We look fonruard to working with you in resolving this matter.

Joshua Pinkowski

          THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT A DEBT.
                      ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

         FOR IMPORTANT RIGHTS AND PRIVILEGES WHICH MIGHT APPLY TO YOUR STATE OF RESIDENCE,
                 PLEASE SEE BELOW OR REVERSE SIDE (IF FAXED THEN FOLLOWING PAGE).




     .a\         Send your payment in the enclosed envelope using the
                                                                                    t,
      E(                      remittance coupon below                              {tF
                                                                                                         Onl ine. www. csiconsumercenter. com



      tlB                        Pay-by-Phon       e   1   -877 -552-5905           6
                                                                                    E".i
                                                                                   lrl
                                                                                              lf you are unable to pay the balance in full, contact our
                                                                                              rffice at 877-288-0504 for payment options, which may
                                                                                                                be available to you                  -/


       PO Box 1503
       Saint Peters, MO 63376
                                                                                         Eirttr
                                                                                         Hfr}
                                                                                         LrJf

                                                                                         Checks Payable To:
                                                                                         Citibank, N.A.
                                                                                                        l.:.':l




       tlillil,ttt,ilrlilltlilt,t,t,,tlltll,t1l,lt1l,l,rlt,,,ilrlil,l,,l                 CLIENT SERVICES, INC.
     Hl51        LISA R MILLS                                                            PO BOX 1503
     E#          2e6 WARREN ST APT 3                                                     SAINT PETERS MO 63376
                 BROOKLYN NY 1 1201-6520                                                 l,llllll,lllt,lll'llll,'l'll1tlll,1,11l1,ll,;,,1,1l,r1l"lllrlr



     HTi#Tfi#                                                                                                              1 1   761   1   -1   2993-C8809l
           Case 1:19-cv-02558-LDH-ST Document 1-1 Filed 05/01/19 Page 2 of 2 PageID #: 11
CALIFORNIA
The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except
under unusual circumstances, collectors may not contact you before 8:00 a.m. or after g:00 p.m. They may not harass you
by using threats of violence or arrest or by using obscene language. Collectors may not use false or misleading statements
or call you at work if they know or have reason to know that you may not receive personal calls at work. For the most part,
collectors may not tell another person, other than your attorney or spouse, about your debt. Collectors may contact another
person to confirm your location or enforce a judgment. For more information about debt collection activities, you may
contact the Federal Trade Commission al 1-877-FTC-HELP or vrnrvw.ftc.gov. Non profit credit counseling services may be
available in the area.

COLORADO
FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT, SEE
WWW.COAG.GOV/CAR. A consumer has the right to request in writing that a debt collector or collection agency cease
fufther communication with the consumer. A written request to cease communication will not prohibit the debt collector or
collection agency from taking any other action authorized by law to collect the debt.The address and telephone number for
Client Services, lnc.'s local Colorado office is: The Executive Club Building, Attn: Stokes & Wolf, P.C. as agent for Client
Services, |nc.,1776 S. Jackson St., Suite 900 Denver, CO 80210 (Toll Free Phone: 888-499-9642Office phone: 303-753-
01   00)

KANSAS
An investigative consumer report, which includes information as to your character, general reputation, personal
characteristics and mode of living, has been requested. You havethe rightto request additional information, which includes
the nature and scope of the investigation.

MASSACHUSETTS
NOTICE OF IMPORTANT RIGHTS: You have the right to make a written or oral request that telephone calls regarding your
debt not be made to you at your place of employment. Any such oral request will be valid for only ten days unless you
provide written confirmation of the request postmarked or delivered within seven days of such request. You may terminate
this request by writing to the debt collector.

MINNESOTA
This collection agency is licensed by the Minnesota Department of commerce.

NEW YORK
ln accordance with the Fair Debt Collection Practices Act, 15 U.S.C. $ 1692 et seq., debt collectors are prohibited from
engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited to: the use or threat of violence,
the use of obscene or profane language, and repeated phone calls made with the intent to annoy, abuse, or harass. lf a
creditor or debt collector receives a money judgment against you in court, state and federal laws may prevent the following
types of income from being taken to pay the debt: supplemental security income (SSl), social security, public assistance
(welfare), spousal support including maintenance (alimony) or child support, unemployment benefits, disability benefits,
workers' compensation benefits, public or private pensions, veterans' benefits, federal student loans, federal student grants,
federal work study funds, and ninety percent of your wages or salary earned in the last sixty days.

NEW YORK CITY
New York City Department of Consumer Affairs License Number: 1306512

NORTH CAROLINA
North Carolina Permit Number: 100705

TENNESSEE
This collection agency is licensed by the Collection Service Board of the Department of Commerce and lnsurance.
